Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Mas Amigos, Inc.,
Respondent.

Docket No. C-13-686
FDA Docket No. FDA-2013-H-0489

Decision No. CR2818

Date: June 11, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Mas Amigos, Inc., alleging facts and legal
authority sufficient to justify the imposition of a civil money penalty of $500.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default
judgment against Respondent and order that Respondent pay a civil money penalty
in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold regulated tobacco products to a minor or minors on two occasions and failed
to verify the age of a tobacco purchaser prior to one of these transactions, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of
$500.

On May 1, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Mas Amigos, an establishment that sells tobacco
products and is located at 607 North Cunningham Avenue, Urbana, Illinois,
61802.

e On May 15, 2012, an FDA-commissioned inspector observed a violation
while inspecting Respondent’s establishment. Respondent violated 21
C.F.R. § 1140.14(a) when Respondent’s staff sold tobacco products to a
minor. Specifically, a person younger than 18 years of age was able to
purchase a package of “Marlboro Gold Pack” cigarettes at 4:40 PM CT.

e On July 12, 2012, CTP issued a Warning Letter to Respondent detailing the
inspector’s observations from May 15, 2012. In addition to describing the
violation, the letter advised Respondent that the FDA may initiate a civil
money penalty action or take other regulatory action against Respondent if
Respondent failed to correct the violation. The letter also stated that it was
Respondent’s responsibility to comply with the law.

¢ On July 17, 2012, Juan Reyna, President, responded, in writing, to the
Warning Letter on behalf of Respondent. Mr. Reyna stated that he had
spoken to his employees about the FDA’s tobacco regulations and that his
establishment would not sell tobacco products to minors in the future.

e¢ On December 17, 2012, FDA-commissioned inspectors documented
additional violations during another inspection of Respondent’s
establishment. At approximately 6:05 PM CT, the inspectors observed a
violation of 21 C.F.R. § 1140.14(a) when a person younger than 18 years of
age was able to purchase a package of “Marlboro Gold Pack” cigarettes.
Additionally, the inspectors observed a violation of 21 C.F.R. §
1140.14(b)(1) when Respondent’s staff failed to verify the minor’s
identification before this sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age.

Here, Respondent’s staff sold cigarettes or smokeless tobacco to a minor or minors
on two separate occasions; specifically, May 15, 2012, and December 17, 2012.
In addition, Respondent’ s staff did not check the photographic identification of the
tobacco purchasers prior to the December 17, 2012, transaction as required by the
regulations. Respondent’s actions and omissions on two occasions at the same
retail outlet constitute violations of law for which a civil money penalty is merited.
Accordingly, I find that a civil money penalty of $500 is permissible under 2
C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

